          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ACCENTURE LLP,                                     Case No. 1:21-cv-02409 (LJL)

                        Petitioner,
                                                    ECF Case
 v.

 STEPHANIE NEAL TRAUTMAN,                           REVISED STIPULATION AND
                                                    ORDER REGARDING
                        Respondent.                 CONFIDENTIAL DISCOVERY
                                                    MATERIAL


LEWIS J. LIMAN, United States District Judge:

       WHEREAS all of the parties to this action (collectively, the “Parties,” and individually, a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure
26(c) to protect the confidentiality of certain nonpublic and confidential material that will be
exchanged pursuant to and during the course of discovery in this case;

       WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only
extends to the limited information or items that are entitled, under the applicable legal principles,
to confidential treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgements, and based on the representations of the
Parties that discovery in this case will involve confidential documents or information the public
disclosure of which will cause harm to the producing person and/or third party to whom a duty of
confidentiality is owed, and to protect against injury caused by dissemination of confidential
documents and information, this Court finds good cause for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that any person subject to this Protective Order—including
without limitation the parties to this action, their representatives, agents, experts and consultants,
all third parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Protective Order—shall adhere to the following terms:

        1.      Any person subject to this Protective Order who receives from any other person
subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced
or disclosed pursuant to and in course of discovery in this action) that is designated as
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 2 of 9




“Confidential” or “Highly Confidential — Attorneys’ Eyes Only” pursuant to the terms of this
Protective Order (hereinafter “Discovery Material”) shall not disclose such Confidential or Highly
Confidential — Attorneys’ Eyes Only Discovery Material to anyone else except as expressly
permitted hereunder.

       2.       The person producing any given Discovery Material may designate as Confidential
only such portion of such material the public disclosure of which is either restricted by law or will
cause harm to the business, commercial, financial or personal interests of the producing person
and/or a third party to whom a duty of confidentiality is used and that consists of:

               (a)     previously nondisclosed financial information (including without limitation
                       profitability reports or estimates, percentage fees, design fees, royalty rates,
                       minimum guarantee payments, sales reports, and sale margins);

               (b)     previously nondisclosed material relating to ownership or control of any
                       non-public company;

               (c)     previously nondisclosed business plans, product development information,
                       or marketing plans;

               (d)     previously nondisclosed material related to clients or prospective clients;

               (e)     previously nondisclosed material related to employees or prospective
                       employees;

               (f)     any information of a personal or intimate nature regarding any individual;
                       or;

               (g)     any other category of information hereinafter given confidential status by
                       the Court.

        3.      Either Party or any non-party may designate as “Highly Confidential — Attorneys’
Eyes Only” any Discovery Material which that Party or non-party (as applicable) reasonably and
in good faith believes to contain information involving trade secrets or other highly sensitive
research and development, technical, sales, personal, or other commercially sensitive information,
including, without limitation, information obtained from a nonparty pursuant to a valid and legally
binding nondisclosure agreement (“NDA”), non-public information or data relating to products,
services, sales, and/or strategic plans and projections, customer information, financial information
and projections, and commercial agreements and terms, the disclosure of which is reasonably
likely to cause harm to the competitive position or business interests of the producing party or may
be of value to an actual or potential competitor or customer of the party or nonparty designating
the Discovery Material at issue. Absent a specific order by this Court, once designated as “Highly
Confidential – Attorneys’ Eyes Only,” such Discovery Material shall be used solely in connection
with this litigation, and not for any other purpose, including any business, competitive, or
governmental purpose or function, and such information shall not be disclosed to anyone except
as provided herein.




                                                  2
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 3 of 9




        4.      With respect to the Confidential or Highly Confidential — Attorneys’ Eyes Only
portion of any Discovery Material other than deposition transcripts and exhibits, the producing
person or that person’s counsel may designate such portion as “Confidential” or Highly
Confidential — Attorneys’ Eyes Only by: (a) stamping or otherwise clearly marking as
“Confidential” or Highly Confidential — Attorneys’ Eyes Only the protected portion in a manner
that will not interfere with legibility or audibility; and (b) producing for future public use another
copy of said Discovery Material with the confidential information redacted.

        5.      With respect to deposition transcripts, a producing person or that person’s counsel
may designate such portion as Confidential or Highly Confidential — Attorneys’ Eyes Only either
by (a) indicating on the record during the deposition that a question calls for Confidential or Highly
Confidential — Attorneys’ Eyes Only information, in which case the reporter will bind the
transcript of the designated testimony (consisting of question and answer) in a separate volume
and mark it as “Confidential Information Governed by Protective Order”; or (b) notifying the
reporter and all counsel of record, in writing, within 2 days after the deposition transcript is
received, of the specific pages and lines of the transcript and/or the specific exhibits that are to be
designated Confidential or Highly Confidential — Attorneys’ Eyes Only, in which case all counsel
receiving the transcript will be responsible for marking the copies of the designated transcript or
exhibit (as the case may be), in their possession or under their control as directed by the producing
person or that person’s counsel by the reporter. During the 5-day period following the conclusion
of a deposition, the entire deposition transcript will be treated as if it had been designated Highly
Confidential – Attorneys’ Eyes Only.

        6.      If at any time prior to the trial of this action, a producing person realizes that some
portion(s) of Discovery Material that she, he, or it had previously produced without limitation
should be designated as Confidential or Highly Confidential — Attorneys’ Eyes Only, she, he, or
it may so designate by so apprising all prior recipients of the Discovery Material in writing, and
thereafter such designated portion(s) of the Discovery Material will thereafter be deemed to be and
treated as Confidential or Highly Confidential — Attorneys’ Eyes Only under the terms of this
Protective Order.

       7.      No person subject to this Protective Order other than the producing person shall
disclose any of the Discovery Material designated by the producing person as Confidential to any
other person whomsoever, except to:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;

               (b)     counsel retained specifically for this action, including any paralegal, clerical
                       and other assistant employed by such counsel and assigned to this matter;

               (c)     outside vendors or service providers (such as copy-service providers and
                       document-management consultants, graphic production services or other
                       litigation support services) that counsel hire and assign to this matter,
                       including computer service personnel performing duties in relation to a
                       computerized litigation system;




                                                  3
            Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 4 of 9




                 (d)    any mediator or arbitrator that the Parties engage in this matter or that this
                        Court appoints, provided such person has first executed a Non-Disclosure
                        Agreement in the form annexed as an Exhibit hereto;

                 (e)    as to any document, its author, its addressee, and any other person indicated
                        on the face of the document as having received a copy;

                 (f)    any witness who may be called to testify at trial or deposition in this action,
                        provided (1) if the witness is not affiliated with the producing party,
                        permission from that party has been received1 and (2) such person has first
                        executed a Non-Disclosure Agreement in the form annexed as an Exhibit
                        hereto;

                 (g)    any person retained by a Party to serve as an expert witness or otherwise
                        provide specialized advice to counsel in connection with this action,
                        provided such person has first executed a Non-Disclosure Agreement in the
                        form annexed as an Exhibit hereto;

                 (h)    stenographers engaged to transcribe depositions conducted in this
                        action; and

                 (i)    this Court, including any appellate court, and the court reporters and support
                        personnel for the same.

       8.     Except with the prior written consent of the producing party or by order of the
Court, Discovery Material designated as Confidential - For Attorneys’ Eyes Only shall not be
furnished, shown or disclosed to any person or entity except to:

                 (a)    counsel of record in this action and their associated attorneys, paralegals,
                        and other professional and non-professional personnel (including support
                        staff and outside copying services) who are under the supervision or control
                        of such counsel, to whom it is reasonably necessary to disclose the
                        information for this litigation because they are directly assisting in the
                        preparation of this action for trial or other proceeding in this matter, so long
                        as they have been advised by counsel of record of their obligations
                        hereunder;

                 (b)    any person retained by a Party to serve as an expert witness or otherwise
                        provide specialized advice to counsel in connection with this action;

                 (c)    outside vendors or service providers (such as copy-service providers and
                        document-management consultants, graphic production services or other
                        litigation support services) that counsel hire and assign to this matter,



1
    The Parties agree that permission for such use will not be unreasonably withheld.


                                                   4
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 5 of 9




                       including computer service personnel performing duties in relation to a
                       computerized litigation system;

               (d)     the Court and court personnel;

               (e)     an officer before whom a deposition is taken, including stenographic
                       reporters and any necessary secretarial, clerical or other personnel of such
                       officer;

               (f)     the author or previously authorized recipient of the Discovery Material at
                       issue or other person who otherwise possessed or personally knows the
                       information through legitimate means or an authorized source; and

               (g)     any other person agreed to by the Producing and designating Parties.

        9.       Prior to any disclosure of any Confidential or Highly Confidential — Attorneys’
Eyes Only Discovery Material to any person referred to in subparagraphs 7(d), 7(f) or 7(g), 8(b),
or 8(c) above, such person shall be provided by counsel with a copy of this Protective Order and
shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that that
person has read this Protective Order and agrees to be bound by its terms. Said counsel shall retain
each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel
either prior to such person being permitted to testify (at deposition or trial) or at the conclusion of
the case, whichever comes first.

         10.      Any Party who objects to any designation of confidentiality may at any time prior
to the trial of this action serve upon counsel for the designating person a written notice stating with
particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel
for all Parties will address their dispute to this Court in accordance with Paragraph 1(B) of this
Court’s Individual Practices in Civil Cases.

       11.      Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances) may at any time prior to the trial of this action serve upon
counsel for the receiving Party a written notice stating with particularity the grounds for the
request. If the Parties cannot reach agreement promptly, counsel for all Parties will address their
dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices in
Civil Cases.

        12.     A Party may be requested to produce Discovery Material that is subject to
contractual or other obligations of confidentiality owed to a third party. Within five business days
of receiving the request, the receiving Party subject to such obligation shall inform the third party
of the request and that the third party may seek a protective order or other relief from this Court.
If neither the third party nor the receiving Party seeks a protective order or other relief from this
Court within 21 days of that notice, the receiving Party shall produce the information responsive
to the discovery request but may affix the appropriate controlling designation.

       13.    Recipients of Confidential or Highly Confidential — Attorneys’ Eyes Only
Discovery Material under this Protective Order may use such material solely for the prosecution
and defense of this action and any appeals thereto, and specifically (and by way of example and


                                                  5
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 6 of 9




not limitations) may not use Confidential or Highly Confidential — Attorneys’ Eyes Only
Discovery Material for any business, commercial, or competitive purpose. Nothing contained in
this Protective Order, however, will affect or restrict the rights of any person with respect to its
own documents or information produced in this action. Nor does anything contained in this
Protective Order limit or restrict the rights of any person to use or disclose information or material
obtained independently from and not through or pursuant to the Federal Rules of Civil Procedure.

        14.     Nothing in this Protective Order will prevent any person subject to it from
producing any Confidential or Highly Confidential — Attorneys’ Eyes Only Discovery Material
in its possession in response to a lawful subpoena or other compulsory process, or if required to
produce by law or by any government agency having jurisdiction, provided, however, that such
person receiving a request, will provide written notice to the producing person before disclosure
and as soon as reasonably possible, and, if permitted by the time allowed under the request, at least
10 days before any disclosure. Upon receiving such notice, the producing person will have the
right to oppose compliance with the subpoena, other compulsory process, or other legal notice if
the producing person deems it appropriate to do so.

        15.     All persons seeking to file redacted documents or documents under seal with the
Court shall follow Rule 2(G) of this Court’s Individual Practices in Civil Cases. No person may
file with the Court redacted documents or documents under seal without first seeking leave to file
such papers. All persons producing Confidential or Highly Confidential — Attorneys’ Eyes Only
Discovery Material are deemed to be on notice that the Second Circuit puts limitations on the
documents or information that may be filed in redacted form or under seal and that the Court
retains discretion not to afford confidential treatment to any Confidential or Highly Confidential
— Attorneys’ Eyes Only Discovery Material submitted to the Court or presented in connection
with any motion, application or proceeding that may result in an order and/or decision by the Court
unless it is able to make the specific findings required by law in order to retain the confidential
nature of such material. Notwithstanding its designation, there is no presumption that Confidential
or Highly Confidential — Attorneys’ Eyes Only Discovery Material will be filed with the Court
under seal. The Parties will use their best efforts to minimize such sealing.

       16.     All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial
or supporting or refuting any motion for summary judgment, even if such material has previously
been sealed or designated as Confidential.

       17.       Any Party filing a motion or any other papers with the Court under seal shall also
publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts
only the Confidential or Highly Confidential — Attorneys’ Eyes Only Discovery Material itself,
and not text that in no material way reveals the Confidential or Highly Confidential — Attorneys’
Eyes Only Discovery Material.

       18.     Each person who has access to Discovery Material that has been designated as
Confidential or Highly Confidential — Attorneys’ Eyes Only shall take all due precautions to
prevent the unauthorized or inadvertent disclosure of such material.




                                                  6
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 7 of 9




         19.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the persons who receive such information and are
bound by this Protective Order in a manner that is secure and confidential. In the event that the
person receiving PII experiences a data breach, she, he, or it shall immediately notify the producing
person of the same and cooperate with the producing person to address and remedy the breach.
Nothing herein shall preclude the producing person from asserting legal claims or constitute a
waiver of legal rights or defenses in the event of litigation arising out of the receiving person’s
failure to appropriately protect PII from unauthorized disclosure.

        20.    This Protective Order shall survive the termination of the litigation. Within 30 days
of the final disposition of this action, all Discovery Material designated as “Confidential,” or
“Highly Confidential — Attorneys’ Eyes Only” and all copies thereof, shall be promptly returned
to the producing person, or, upon permission of the producing person, destroyed.

        21.     Inadvertent production of any Discovery Materials which a Party later claims in
good faith should not have been produced because of an evidentiary privilege or protection,
including but not limited to the attorney-client privilege or work product doctrine (“Inadvertently
Produced Privileged Information”), will not by itself constitute a waiver of any applicable
privilege. If a receiving Party receives materials that reasonably appear to be Inadvertently
Produced Privileged Information, the Receiving Party must refrain from further examination of
the materials that may be privileged or protected, and shall immediately notify the producing Party,
in writing, that the receiving Party possesses such material. Within a reasonable period of time
after a producing Party discovers that it has produced Inadvertently Produced Privileged
Information (or upon receipt of notice from a receiving Party), the producing Party shall request
the destruction of such Inadvertently Produced Privileged Information by identifying in writing
the Discovery Materials inadvertently produced and the basis for withholding such Discovery
Materials from production. If a producing Party requests the destruction of Inadvertently Produced
Privileged Information pursuant to this paragraph, the receiving Party shall immediately take all
reasonable steps to destroy the Discovery Materials (and copies thereof) and shall take all
reasonable steps to destroy any work product that incorporates the Inadvertently Produced
Privileged Information. If the receiving Party disputes the privilege claim, it must notify the
producing Party of the dispute and the basis therefore in writing within two (2) days of receipt of
the producing Party’s notification. The Parties shall thereafter meet and confer regarding the
disputed privilege claim. If the Parties cannot resolve their dispute, either Party may seek a
determination from the Court whether the privilege applies. The producing Party must preserve
the Inadvertently Produced Privileged Information until the dispute is resolved.

        22.     All persons subject to this Protective Order acknowledge that willful violation of
this Protective Order could subject them to punishment for contempt of Court. This Court shall
retain jurisdiction over all persons subject to this Protective Order to the extent necessary to
enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.




                                                 7
         Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 8 of 9




Dated: April 14, 2021                          Dated: April 14, 2021

KIRKLAND & ELLIS LLP                           SHAPIRO ARATO BACH

/s/ Craig S. Primis                            /s/ Jonathan P. Bach
Craig S. Primis                                Jonathan P. Bach
KIRKLAND & ELLIS LLP                           Erin M. James
1301 Pennsylvania Avenue, N.W.                 SHAPIRO ARATO BACH
Washington, D.C. 20004                         500 Fifth Avenue, 40th Floor
United States                                  New York, NY 10110
Telephone: +1 202 389 5000                     United States
Facsimile: +1 202 389 5200                     Telephone: +1 212 257 4880
cprimis@kirkland.com                           Facsimile: +1 212 202 6417
                                               jbach@shapiroarato.com
Michael B. Slade (pro hac vice forthcoming)    ejames@shapiroarato.com
KIRKLAND & ELLIS LLP
300 North LaSalle                              Counsel for Stephanie Neal Trautman
Chicago, IL 60654
United States
Telephone: +1 312 862 2000
Facsimile: +1 312 862 2200
mslade@kirkland.com

Alexia R. Brancato
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022
United States
Telephone: +1 212 446 4800
Facsimile: +1 212 446 4900
alexia.brancato@kirkland.com

Counsel for Accenture LLP



SO ORDERED this ___ day of_$SULO____, 2021

New York, New York

                                                     ______________________________
                                                             LEWIS J. LIMAN
                                                         United States District Judge
          Case 1:21-cv-02409-LJL Document 52 Filed 04/16/21 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ACCENTURE LLP,                                    Case No. 1:21-cv-02409 (LJL)

                        Petitioner,
                                                   ECF Case
 v.

 STEPHANIE NEAL TRAUTMAN,                          NON-DISCLOSURE AGREEMENT

                        Respondent.



LEWIS J. LIMAN, United States District Judge:

        I, _____________________________, acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will either return all discovery information to the party or attorney
from whom I received it, or upon permission of the producing party, destroy such discovery
information. By acknowledging these obligations under the Protective Order, I understand that I
am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of
Court.



 Dated:
